Citation Nr: 1533008	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  09-35 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable disability rating for residuals status post bilateral inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1997 to March 2007.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  


FINDING OF FACT

For the entire period on appeal, the Veteran's residuals status post bilateral inguinal hernia repair have been manifested by persistent deep pain in subcutaneous tissue on the left side, with intermittent sharp deep subcutaneous pain on the right side, diagnosed as mononeuritis of the lower extremities, ilioinguinal neuralgia, and iliohypogastric neuralgia, without recurrent hernias.  


CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating for residuals status post bilateral inguinal hernia repair have not been met for any period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code (DC) 7338 (2014).  

2. The criteria for a separate rating of 10 percent for ilioinguinal neuralgia due to left inguinal hernia repair have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1-4 .7, 4.124a, Diagnostic Code 8630 (2014).

3. The criteria for a separate rating of 10 percent for ilioinguinal neuralgia due to right inguinal hernia repair have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1-4 .7, 4.124a, Diagnostic Code 8630 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's claim on appeal arises from his disagreement with the initial disability ratings assigned following the grant of service connection for residuals status post bilateral hernia repair.  Once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no additional discussion of the VA's duty to notify is warranted.  

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records, private treatment records, and lay statements, and associated all such records with the claims file.  

The Veteran was afforded relevant VA examinations in August 2007 and March 2015, and the corresponding examination reports have been associated with the claims file.  The examinations and opinions are adequate to decide the Veteran's claim on appeal because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional relevant evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - Residuals Status Post Bilateral Inguinal Hernia Repair

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2014).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether staged ratings are warranted, but finds that the evidence does not support a staged rating for any period on appeal.  

The Veteran claims entitlement to an initial compensable disability rating for residuals status post bilateral inguinal hernia repair, currently rated as noncompensable, or 0 percent disabling, under Diagnostic Code (DC) 7338.  38 C.F.R. §§ 4.114, DC 7338 (2014).  

DC 7338 provides that a noncompensable disability rating is warranted for a small, reducible inguinal hernia, or without true hernia protrusion, or for an inguinal hernia which is not operated on, but is remediable.  38 C.F.R. § 4.114, DC 7338.  A 10 percent disability rating is warranted for postoperative recurrent inguinal hernia, readily reducible and well supported by a truss or belt.  Id.  A 30 percent disability rating is warranted for a small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by a truss, or not readily reducible.  Id.  A maximum schedular 60 percent disability rating is warranted for a large inguinal hernia, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  Id.  A note directs to add 10 percent for bilateral involvement, provided the second hernia is compensable.  Id.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  Id.  

Turning to the evidence of record during the appeal period from March 2007 to the present, the Veteran first filed his underlying claim of entitlement to service connection for bilateral inguinal hernia repairs in July 2007.  Thereafter, he was afforded a VA general medical examination in August 2007.  The Veteran reported that his first left inguinal hernia repair with mesh placement occurred in 1999.  Later, he had additional surgery for a recurrent left inguinal hernia and a right inguinal hernia in 2005, with double mesh placement.  He reported symptoms of persistent deep pain in subcutaneous tissue on the left side, with intermittent sharp deep subcutaneous pain on the right side.  He reported prior treatment by local injections which temporarily helped for one to two weeks, and an unsuccessful trial of Gabapentin.  He stated the pain was distracting and caused difficulty at work climbing cell phone towers and satellite systems, as well as having an effect on his daily activities, such as playing with his child or lifting boxes to move.  Upon physical examination, the examiner noted a large, reducible ventral hernia from the xiphoid to the umbilicus.  The abdomen was also described as soft and nontender, without organomegaly or masses.  The examiner further noted oblique herniorrhaphy scars which measured about 4 inches; they were nontender, non-adherent, non-depressed, non-ulcerated, and non-disfiguring.  The Veteran reported  deep discomfort on the abdominal wall tissue at the site of the mesh placement bilaterally, but there was no recurrence of hernia.  

The Veteran was most recently afforded a VA examination in March 2015.  He reported his history of surgical hernia repairs in 1999 and 2005 but denied surgery since then.  He complained of chronic pain including persistent subcutaneous pain on the left side and intermittent subcutaneous pain on the right side which had previously required pain injections, but he denied any treatment since.  He reported that prescribed medication for his back also helped his hernia pain.  Upon examination, no right or left hernia was detected, and there was no indication for a supporting belt.  The Veteran's hernia condition did not impact his ability to work.  The examiner concluded that the Veteran's herniorrhaphy scars were 4 inches long, well-healed, and nontender.  The Veteran reported pain with deep palpation of the abdominal wall tissue at the site of mesh placement bilaterally; however, there was no recurrence of hernia.  

The Board has also considered the private medical evidence of record prior to the Veteran's July 2007 claim.  The private medical evidence reflects that the Veteran was seen for regular follow up after his August 2005 surgery and that he continued to report ongoing pain since that time, but the private physician repeatedly noted that there was no recurrence of hernia.  In February 2007, the Veteran was referred to a pain clinic.  Upon examination, there was no tenderness or reproduction of his reported symptoms with palpation of the left or right lateral femoral cutaneous nerves.  The physician diagnosed mononeuritis of the lower extremities, ilioinguinal neuralgia, and iliohypogastric neuralgia and prescribed Gabapentin.  The physician planned to conduct bilateral diagnostic nerve block injections once the Veteran obtained authorization; however, no further follow-up treatment at the pain clinic is of record.  

Based on a review of the pertinent evidence, including as discussed above, the Board finds that the weight of the evidence is against the Veteran's claim of entitlement to an initial compensable disability rating for residuals status post bilateral inguinal hernia repair.  

In order to warrant an increased 10 percent disability rating under DC 7338, the evidence must show postoperative recurrent inguinal hernia, readily reducible and well supported by a truss or belt.  38 C.F.R. § 4.114, DC 7338.  Likewise, recurrent postoperative inguinal hernia is also required in order to warrant an increased 30 or 60 percent disability rating under DC 7338.  See id.  However, as shown by the private and VA treatment records, including the August 2007 and March 2015 VA examination reports, there has been no documented recurrence of inguinal hernia following the Veteran's August 2005 surgery.  Therefore, an increased disability rating is not warranted under DC 7338.  

The Board has also given due consideration to the Veteran's residual scars, status post bilateral herniorrhaphy surgeries.  Notably, an April 2015 RO decision granted service connection for postoperative residuals status post bilateral inguinal hernia repair and granted noncompensable disability ratings, effective March 28, 2007.  The Veteran has not expressed disagreement with that decision or initiated an appeal as to the assigned noncompensable disability ratings.  38 C.F.R. §§ 20.200-01 (2014).  Therefore, although he may yet choose to file a timely notice of disagreement (NOD) with respect to his service-connected residual scars, the Board will not address them herein.  

Finally, in light of the private treatment records documenting a February 2007 finding of mononeuritis of the lower extremities, ilioinguinal neuralgia,  and iliohypogastric neuralgia, the Board has considered a potential disability rating under DCs 8630 or 8730, regarding neuritis and neuralgia of the ilio-inguinal nerve.  See 38 C.F.R. § 4.124a, DCs 8630, 8730 (2014).  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2014).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2014).  

Pursuant to DC 8530, mild or moderate paralysis of the ilio-inguinal nerve warrants a noncompensable, or 0 percent, disability rating.  See 38 C.F.R. § 4.124a, DC 8530 (2014).  A maximum schedular 10 percent disability rating is warranted for severe to complete paralysis of the ilio-inguinal nerve.  See id.  

The pain the Veteran was experiencing in 2007 was severe enough that it was recommended he undergo nerve blocks.  Several years later, during the 2015 VA examination, he continues to complain of constant, persistent pain deep in the subcutaneous tissues on the left side, with intermittent sharp right deep subcutaneous pain.  The Board has also considered the Veteran's statements about his ongoing pain, and his complaints are certainly credible considering the nature of the surgeries performed. 

It would not be pyramiding to assign the Veteran a separate, 10 percent rating for severe paralysis of each ilioinguinal nerve based upon the diagnoses of ilioinguinal neuralgia and iliohypogastric neuralgia.  This would compensate him for the chronic pain he has suffered as a result of the multiple surgeries.  He has been treated with prescription pain medications and injections without much success. This separate award is not pyramiding inasmuch as the criteria are based upon nerve involvement and not the presence of a current hernia.  The Board notes that 10 percent is the highest rating under this Diagnostic Code.

In conclusion, a preponderance of the evidence of record weighs against the Veteran's claim of entitlement to an initial compensable disability rating for residuals status post bilateral inguinal hernia repair for the entire period on appeal.  However, separate 10 percent ratings are granted for the chronic ilioinguinal pain that he suffers as a residual of the surgeries.  


III.  Extraschedular/TDIU Consideration

Consideration has also been given regarding whether the schedular evaluation assigned regarding the Veteran's service-connected residuals status post bilateral inguinal hernia repair, are inadequate, requiring that VA refer the Veteran's claims to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular evaluation.  This is required where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.  

The schedular evaluation assigned in this case is adequate.  Ratings in excess of those assigned are provided for more severe manifestations of the Veteran's residuals status post bilateral inguinal hernia repair, but the competent evidence as discussed above reflects that those manifestations are not present in this case.  Moreover, the Veteran's residuals status post bilateral inguinal hernia repair do not result in frequent periods of hospitalization or marked interference with employment.  Moreover, the Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Finally, a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not reported unemployment specifically attributed to his residuals status post bilateral inguinal hernia repair; rather, the evidence of record indicates that the Veteran continued to work, and although he reported some impact upon his occupation, the March 2015 VA examiner specifically found that there was no impact upon the Veteran's occupation as a result of his service-connected residuals status post bilateral inguinal hernia repair.  As such, the Board finds that the issue of entitlement to a TDIU is not raised by the record.  Id.  













	(CONTINUED ON NEXT PAGE)

ORDER

An initial compensable disability rating for residuals status post bilateral inguinal hernia repair is denied for the entire period on appeal.  

A separate rating of 10 percent for ilioinguinal neuralgia due to left inguinal hernia repair is granted for the entire period on appeal, subject to the laws and regulations governing payment of monetary benefits.

A separate rating of 10 percent for ilioinguinal neuralgia due to right inguinal hernia repair is granted for the entire period on appeal, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


